Citation Nr: 0105025	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-19 527	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In May 1994, the veteran submitted a claim of entitlement to 
service connection for impotency.  An April 1999 rating 
decision granted service connection for impotency secondary 
to the veteran's service-connected hypertension, and 
effective from March 21, 1994, the date treatment records 
first note his impotency.  At that time special monthly 
compensation (SMC) for anatomical loss or loss of use of a 
creative organ was considered and denied in accordance with a 
footnote to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The April 1999 rating decision denied the veteran SMC for the 
loss or loss of use of a creative organ based predominantly 
on the findings of a March 1999 VA genitourinary examination 
report which indicated that the veteran's impotency had been 
corrected with his use of Viagra beginning four months 
before.  However, an October 1996 VA genitourinary 
examination report notes that the veteran had a three-year 
history of complete impotence with erectile power not 
preserved.  An April 1997 treatment record notes that he had 
sexual function present with pump.  There is no available 
treatment records regarding the placement of the pump.  
Moreover, the March 1999 examination report indicates that 
the veteran's PTSD may have been somewhat a causative factor 
in his impotency.  The RO should attempt to obtain these 
relevant records and any other VA treatment records not 
previously secured. 

Although the March 1999 VA examiner found that the veteran 
had achieved normal intercourse with the use of Viagra, no 
medical assessment has been made regarding his impotency 
prior to March 1999.  Moreover, the General Counsel's opinion 
in VAOPGCPREC 5-89, notes that the loss or loss of use of a 
creative organ can also be a result of psychological factors.  
The Board believes a medical opinion is required regarding 
whether the veteran, at any time since March 21, 1994, 
experienced the loss or loss of use of a creative organ.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Kansas City, Missouri, 
dated prior to the March 1999 VA 
genitourinary examination, to include 
treatment records specifically regarding 
his service-connected PTSD and the 
placement of the penile pump.

2.  If the RO is unsuccessful in 
obtaining any medical records identified, 
it should inform the veteran of this and 
request him to provide a copy of the any 
relevant medical records he may possess.

3.  Thereafter the veteran's claims 
folder must be made available to a VA 
physician, preferably a genitourologist, 
for review.  The physician is 
specifically asked to review the 
veteran's treatment records and to report 
in detail all the clinical evidence of 
the veteran's erectile dysfunction shown 
prior to his March 1999 examination.  In 
addition, the physician is asked to give 
an opinion as to whether it is it as 
likely as not that the veteran 
experienced the loss the use of a 
creative organ for any period of time 
between March 21, 1994, and March 30, 
1999, as a result of his PTSD or 
medication used for his hypertension.  
Any opinion should be supported by a 
complete rationale.  If the examiner is 
unable to answer any question, the report 
should so state.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim, with 
consideration of whether the veteran is 
entitled to SMC at any time since service 
connection was established for his 
impotency on March 21, 1994 and the 
provisions of VAOPGCPREC 5-89.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


